Case: 15-12585     Date Filed: 03/25/2016   Page: 1 of 19


                                                                          [PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 15-12585
                            ________________________

                       D.C. Docket No. 2:15-cv-14051-KAM

CONNIE BISHOP,
on behalf of herself and all others similarly situated,

                                                               Plaintiff – Appellant,

                                        versus

ROSS EARLE & BONAN, P.A.,
a Florida professional association,
JACOB E. ENSOR,
individually,

                                                            Defendants – Appellees.


                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                  (March 25, 2016)


Before MARCUS, JORDAN and BLACK, Circuit Judges.

BLACK, Circuit Judge:
                Case: 15-12585       Date Filed: 03/25/2016       Page: 2 of 19


                                     I. BACKGROUND

       This case concerns an interpretation of §§ 1692g and 1692e of the Fair Debt

Collection Practices Act (FDCPA). Section 1692g of the FDCPA requires a debt

collector to provide a consumer with a notice of debt that contains:

       a statement that if the consumer notifies the debt collector in writing
       within [a] thirty-day period that the debt, or any portion thereof, is
       disputed, the debt collector will obtain verification of the debt or a
       copy of a judgment against the consumer and a copy of such
       verification or judgment will be mailed to the consumer by the debt
       collector.

15 U.S.C. § 1692g(a)(4) (emphasis added). This notice must be either contained in

the “initial communication with a consumer” or provided within five days of such

communication. Id. § 1692g(a).

       On December 23, 2014, Appellees Ross Earle & Bonan, P.A., and Jacob

Ensor (the Collectors) sent a debt-collection letter to the attorney of Appellant

Connie Bishop.1 The letter properly informed Bishop that she had thirty days to

dispute the debt, but it neglected to inform her that she must dispute the debt “in

writing.” Specifically, the letter said:

       Federal law gives you thirty (30) days after your receipt of this letter,
       to dispute the validity of the debt or any portion of it. If you do not
       dispute it within that period, we will assume it is valid. If you do

       1
          The letter stated that Bishop owed fines in the amount of $2,000.00 to her homeowners’
association for failing to clean her roof and paint the exterior of her home. The letter explained
that it was addressed to Bishop’s attorney, Charles Sullivan, because Bishop had asked the
homeowners’ association to contact Sullivan regarding the fines. Ross Earle & Bonan (a law
firm) and Jacob Ensor (an attorney) represented the homeowners’ association.


                                                2
              Case: 15-12585     Date Filed: 03/25/2016    Page: 3 of 19


      dispute the debt, or any portion of it, you must notify us within the
      said thirty (30) day period, and we will, as required by law, obtain and
      mail to you, proof of the debt.

      On February 18, 2015, Bishop filed a complaint against the Collectors under

the FDCPA. She alleged that the letter violated § 1692g of the FDCPA by failing

to notify her of the “in writing” requirement. She also alleged that omitting the “in

writing” requirement violated § 1692e, which prohibits using “false representation

or deceptive means to collect or attempt to collect any debt.” Id. § 1692e(10). The

district court dismissed the complaint with prejudice for failure to state a claim.

See Fed. R. Civ. P. 12(b)(6). Bishop appeals.

                           II. STANDARD OF REVIEW

      We review de novo the grant of a motion to dismiss for failure to state a

claim. Miljkovic v. Shafritz & Dinkin, P.A., 791 F.3d 1291, 1296-97 (11th Cir.

2015). We accept “the allegations in the complaint as true and constru[e] them in

the light most favorable to the plaintiff.” Hill v. White, 321 F.3d 1334, 1335 (11th

Cir. 2003). However, “conclusory allegations . . . are not entitled to an assumption

of truth—legal conclusions must be supported by factual allegations.” Randall v.

Scott, 610 F.3d 701, 709-10 (11th Cir. 2010). To survive a motion to dismiss, a

complaint must “state a claim to relief that is plausible on its face,” meaning it

must contain “factual content that allows the court to draw the reasonable inference




                                           3
              Case: 15-12585     Date Filed: 03/25/2016   Page: 4 of 19


that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

                                  III. THE FDCPA

      The FDCPA was enacted in the context of existing Federal Trade

Commission (FTC) regulation of unfair and deceptive debt-collection practices.

Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1172-75 (11th Cir. 1985). Despite

existing regulation, Congress found “abundant evidence of abusive, deceptive, and

unfair debt collection practices by many debt collectors.” 15 U.S.C. § 1692(a).

“Existing laws and procedures for redressing these injuries [were] inadequate to

protect consumers.” Id. § 1692(b). Moreover, Congress found that “[m]eans other

than misrepresentation or other abusive debt collection practices are available for

the effective collection of debts.” Id. § 1692(c).

      Congress set out to correct these problems by supplementing and expanding

upon existing debt-collection regulations. Jeter, 760 F.2d at 1174. The declared

purpose of the FDCPA is “to eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt

collection practices are not competitively disadvantaged, and to promote consistent

State action to protect consumers against debt collection abuses.” 15 U.S.C.

§ 1692(e). To advance these goals, the FDCPA codified several specific

consumer-protective rights, including the rights set forth in § 1692g. Jeter, 760



                                          4
              Case: 15-12585     Date Filed: 03/25/2016    Page: 5 of 19
F.2d at 1174 n.5. Most significantly, the FDCPA gave consumers a private right of

action to enforce its provisions against debt collectors. Id.

                                 IV. DISCUSSION

      We address three issues of first impression in the Eleventh Circuit. The first

is whether a debt-collection letter sent to the consumer’s attorney—rather than

directly to the consumer—qualifies as a “communication with a consumer” so as to

trigger § 1692g of the FDCPA. The second is whether omitting the “in writing”

requirement set forth in § 1692g amounts to waiver of that requirement by the debt

collector, and, if so, whether such a waiver advances the purpose of the FDCPA.

The third is whether omission of the “in writing” requirement states a claim for

“false, deceptive, or misleading” behavior in violation of § 1692e. We address

each issue in turn.

                                          A.

      The Collectors first argue that because the debt-collection letter was sent to

Bishop’s attorney, and not to Bishop herself, it was not a “communication with a

consumer” within the meaning of § 1692g. The question of whether, and when,

the FDCPA regulates attorney communications has been a subject of disagreement

between the circuits. Compare Guerrero v. RJM Acquisitions LLC, 499 F.3d 926,

936 (9th Cir. 2007) (holding that “communications directed only to a debtor’s

attorney, and unaccompanied by any threat to contact the debtor, are not actionable



                                           5
                Case: 15-12585         Date Filed: 03/25/2016        Page: 6 of 19


under the [FDCPA]” (footnote omitted)), with Evory v. RJM Acquisitions Funding

L.L.C., 505 F.3d 769, 773-75 (7th Cir. 2007) (holding that communications

directed to a consumer’s attorney are actionable under §§ 1692d–1692g).

       The Eleventh Circuit first addressed this question in Miljkovic v. Shafritz &

Dinkin, P.A., holding that “conduct toward a consumer’s attorney [is] covered by

the FDCPA in the absence of any express exemption therefor.” Miljkovic, 791
F.3d at 1297. Miljkovic was decided in the context of §§ 1692d–1692f, which

prohibit “abusive, misleading, and unfair” debt-collection practices. Id. at 1294.

Yet its reasoning is applicable here. Following Miljkovic, we conclude that the

protections of § 1692g, like those set forth in §§ 1692d–1692f, do not fail simply

because the consumer has retained an attorney.

       As in Miljkovic, our inquiry begins with the specific provision invoked. See

id. at 1300. Section 1692g regulates the contents of a “notice of debt,” as well as

certain procedures for handling disputed debts. 15 U.S.C. § 1692g(a)–(b). Its

protections are triggered when a debt collector makes an “initial communication

with a consumer.” 2 Id. § 1692g(a). To confirm that § 1692g applies to attorney

communications, we need look no further than this triggering phrase. The FDCPA


       2
          Either concurrently with this “initial communication,” or shortly thereafter, the debt
collector must notify the consumer of the amount of the debt, the name of the creditor, and the
procedure for disputing the debt. 15 U.S.C. § 1692g(a). Upon receipt of this notice, the
consumer has thirty days to dispute the validity of the debt. Id. If the consumer does so in
writing, then the debt collector “shall cease collection of the debt” until the debt collector obtains
verification of the debt and mails it to the consumer. Id. § 1692g(b).


                                                  6
              Case: 15-12585     Date Filed: 03/25/2016   Page: 7 of 19


defines the term “consumer” as “any natural person obligated or allegedly

obligated to pay any debt.” Id. § 1692a(3). It defines “communication” as “the

conveying of information regarding a debt directly or indirectly to any person

through any medium.” Id. § 1692a(2) (emphasis added). It follows that § 1692g,

which applies to the “initial communication with a consumer,” can be triggered

either by a direct communication or by an indirect communication.

      We join the Third, Fourth, and Seventh Circuits in holding that a debt-

collection notice sent to a consumer’s attorney is just such an “indirect”

communication. See Allen ex rel. Martin v. LaSalle Bank, N.A., 629 F.3d 364, 368

(3d Cir. 2011); Evory, 505 F.3d at 773; Sayyed v. Wolpoff & Abramson, 485 F.3d
226, 232-33 (4th Cir. 2007). This conclusion flows from a commonsense

understanding of the attorney-client relationship. See Evory, 505 F.3d at 773 (“The

lawyer receives the notice and shares it with, or explains it to, his client. Hence the

debt collector is communicating with the consumer within the meaning of the

Act . . . .”); Model Rules of Prof’l Conduct R. 1.4 (2014) (“A lawyer shall . . . keep

the client reasonably informed [and] explain a matter to the extent reasonably

necessary to permit the client to make informed decisions.”). The attorney is a

conduit to the consumer; thus, a debt-collection letter sent to the consumer’s

attorney is an indirect communication with the consumer.




                                           7
               Case: 15-12585       Date Filed: 03/25/2016      Page: 8 of 19


       That § 1692g covers attorney communications is borne out by the larger

statutory context. See Miljkovic, 791 F.3d at 1301-02 (analyzing §§ 1692d–1692f

in the context of the FDCPA as a whole). First, § 1692c provides further evidence

that attorney communications are “indirect” communications with the consumer.

Section 1692c states that “a debt collector may not communicate with a

consumer . . . if the debt collector knows the consumer is represented by an

attorney . . . unless the attorney consents to direct communication with the

consumer.” 15 U.S.C. § 1692c(a)(2) (emphasis added). By employing the word

“direct” in this manner, § 1692c distinguishes between “direct” communication

with the consumer—permitted only with attorney consent—and “indirect”

communication through the consumer’s attorney. See id. § 1692a(2) (establishing

that communication under the FDCPA is either “direct” or “indirect”). “[W]e must

construe [a] statute to give effect, if possible, to every word and clause.” Lowery v.

Ala. Power Co., 483 F.3d 1184, 1204 (11th Cir. 2007). We see no reason to depart

from that rule here. 3



       3
          The Collectors make much of the argument that § 1692g excludes attorney
communications because it refers to “the consumer” rather than “any person” or “any debt.” See
Miljkovic, 791 F.3d at 1301-02 (suggesting that § 1692c excludes attorney communications
because its language is more consumer specific than §§ 1692d–1692f). But unlike § 1692c,
§ 1692g does not “clearly and necessarily distinguish[] ‘consumers’ from ‘attorneys.’” Id. at
1301. Nor does it distinguish between “direct” and “indirect” communications. See 15 U.S.C.
§ 1692c(a)(2). The mere use of the word “consumer”—absent an “express exemption”—is
insufficient to exclude attorney communications from a provision of the FDCPA. See Miljkovic,
791 F.3d at 1297.


                                              8
              Case: 15-12585    Date Filed: 03/25/2016    Page: 9 of 19


      More generally, two important goals of the FDCPA are “to eliminate

abusive debt collection practices” and “to protect consumers against debt

collection abuses.” 15 U.S.C. § 1692(e). To advance these goals, the FDCPA

encourages the involvement of attorneys. See id. § 1692c(a) (“[A] debt collector

may not communicate with a consumer in connection with the collection of any

debt . . . if the debt collector knows the consumer is represented by an

attorney . . . .”); id. § 1692b (explaining that when a consumer is represented by an

attorney, a debt collector seeking location information “shall . . . not communicate

with any person other than that attorney”). As we observed in Miljkovic, when

analyzing §§ 1692d–1692f, it would be “odd . . . indeed” to encourage the

involvement of attorneys while simultaneously removing the other protections

afforded by the FDCPA. Miljkovic, 791 F.3d at 1301-03.

      To hold that represented consumers forfeit their protections under § 1692g

would be similarly incongruous. Section 1692g, like §§ 1692d–1692f, contains

protections for which representation by an attorney—no matter how competent—

would make an inadequate substitute. For example, it would be unreasonable to

rely on the consumer’s attorney to notify the consumer of the amount of her debt

and the name of the creditor to whom the debt is owed. See § 1692g(a)(1)–(2).

Only the debt collector can provide that information. And the right to such basic

information does not evaporate upon retaining an attorney. Similarly, § 1692g(b)



                                          9
             Case: 15-12585     Date Filed: 03/25/2016   Page: 10 of 19


requires debt collectors to provide the consumer with verification of contested

debts. Nothing in the FDCPA suggests that this obligation is excused when the

consumer is represented by an attorney.

      The Collectors address this incongruity by attempting to parse the “in

writing” requirement separately from other § 1692g protections. They do not

challenge that a represented consumer retains the right to verification and basic

debt-related information, but suggest that notice of the “in writing” requirement is

unnecessary because the attorney is capable of researching that requirement and

explaining it to the consumer. See Guerrero, 499 F.3d at 939 (reasoning that

“when an attorney is interposed as an intermediary between a debt collector and a

consumer, we assume the attorney, rather than the FDCPA, will protect the

consumer” (quoting Kropelnicki v. Siegel, 290 F.3d 118, 127-28 (2d Cir. 2002))).

Whatever the merits of this argument as a policy matter, it fails because there is no

textual basis for treating the “in writing” requirement differently from the other

rights contained in § 1692g. We must read the FDCPA in a way that gives full

effect to each of the protections at stake. Only by applying § 1692g to attorney

communications can we ensure that consumers receive both legal representation

and the full protections intended by Congress. We hold that a debt-collection letter

sent to the consumer’s attorney is a “communication with a consumer” within the

meaning of § 1692g.



                                          10
             Case: 15-12585      Date Filed: 03/25/2016    Page: 11 of 19


                                           B.

      The Collectors next argue that by omitting the “in writing” requirement they

were simply waiving that requirement and agreeing to permit Bishop to dispute her

debt either orally or in writing. They assert that such a waiver protects consumers

and thus actually advances the purpose of the FDCPA. In particular, they suggest

that debt collectors who waive the “in writing” requirement (by omitting it from

the notice of debt) are protecting consumers by accepting a less demanding means

of dispute than they are otherwise entitled to require. Thus, the Collectors argue,

omission of the “in writing” requirement does not violate § 1692g.

      We reject the notion that § 1692g gives debt collectors discretion to omit the

“in writing” requirement or cure improper notice by claiming waiver. The statute

is clear. The debt collector “shall” notify the consumer of her right to dispute the

debt in writing. 15 U.S.C. § 1692g(a). Likewise, the consumer has a right to

verification only if she disputes the debt in writing. Id. § 1692g(b); see also Hooks

v. Forman, Holt, Eliades & Ravin, LLC, 717 F.3d 282, 286 (2d Cir. 2013)

(“[C]onsumers [must] take the extra step of putting a dispute in writing before

claiming the more burdensome set of rights defined in § 1692g(a)(4), (a)(5) and

(b).”); Caprio v. Healthcare Revenue Recovery Grp., LLC, 709 F.3d 142, 146 (3d

Cir. 2013) (“[A] dispute of a debt must be in writing in order to be effective . . . .”);

Camacho v. Bridgeport Fin. Inc., 430 F.3d 1078, 1081 (9th Cir. 2005) (explaining



                                           11
               Case: 15-12585       Date Filed: 03/25/2016      Page: 12 of 19


that a consumer can trigger the right to verification “only through written

dispute”). Nothing in the statute suggests that debt collectors have discretion to

relax these requirements.

       In any event, the FDCPA already specifies a remedy for violations of

§ 1692g. Section 1692k imposes civil liability on “any debt collector who fails to

comply with any provision” of the FDCPA. 15 U.S.C. § 1692k(a). The term “any

provision” clearly includes § 1692g; there is nothing elsewhere in the statute to

suggest an exemption. This Court will not judicially fashion a “waiver remedy”

for violations of § 1692g when the FDCPA identifies civil liability as the remedy

for noncompliance.4

                                               C.

       Finally, the Collectors argue that omission of the “in writing” requirement is

not “false, deceptive, or misleading” within the meaning of § 1692e. Section

1692e prohibits “false, deceptive, or misleading” behavior, including using “false

representation or deceptive means to collect or attempt to collect any debt.” Id.

§ 1692e(10). Whether a particular communication is false or deceptive is a

question for the jury. Jeter, 760 F.2d at 1178. However, whether Bishop alleges



       4
         We do not mean to suggest that debt collectors cannot choose to cooperate with
consumers who dispute their debts orally. We hold only that such cooperation does not cure
improper notice under § 1692g. Similarly, the facts of this case do not require us to decide
whether a debt collector who omits the “in writing” requirement in violation of § 1692g may
mitigate damages by honoring an oral request for verification.


                                               12
             Case: 15-12585      Date Filed: 03/25/2016    Page: 13 of 19


facts sufficient to state a claim under § 1692e is a legal question for the court.

Miljkovic, 791 F.3d at 1307 n.11. We hold that she does.

      When evaluating a communication under § 1692e, we ask whether the “least

sophisticated consumer” would be deceived or misled by the communication at

issue. Id. at 1306; Jeter, 760 F.2d at 1177. “The ‘least-sophisticated consumer’

standard is consistent with basic consumer-protection principles.” LeBlanc v.

Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010). Its purpose is “to

ensure that the FDCPA protects all consumers, the gullible as well as the shrewd.”

Id. (quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)). As we

explained in LeBlanc:

      The “least sophisticated consumer” can be presumed to possess a
      rudimentary amount of information about the world and a willingness
      to read a collection notice with some care. However, the test has an
      objective component in that while protecting naive consumers, the
      standard also prevents liability for bizarre or idiosyncratic
      interpretations of collection notices by preserving a quotient of
      reasonableness.

Id. (citations and quotation marks omitted).

      We have generally resisted tailoring the “least sophisticated consumer”

standard to the individual consumer. See Crawford v. LVNV Funding, LLC, 758
F.3d 1254, 1258 (11th Cir. 2014) (“The inquiry is not whether the particular

plaintiff-consumer was deceived or misled.”). The Collectors nevertheless argue

that communications delivered to the consumer indirectly, through an attorney, are



                                          13
              Case: 15-12585    Date Filed: 03/25/2016   Page: 14 of 19


a special case. They urge us to adopt a more demanding “competent lawyer”

standard for attorney communications. We decline to do so on the facts of this

case.

        The few circuits that have adopted a “competent lawyer” standard have done

so in markedly different circumstances. In Evory, the seminal case on the issue,

the Seventh Circuit held that “a representation by a debt collector that would be

unlikely to deceive a competent lawyer, even if he is not a specialist in consumer

debt law, should not be actionable.” Evory, 505 F.3d at 775. The court reasoned

that in some cases a lawyer is “less likely to be either deceived or misled” than the

consumer. Id. An attorney, for example, would be less likely to accept a “one

time only” settlement offer. Id. at 775-76. The “competent lawyer” standard

would bar such a claim. See id. But Evory distinguished false statements from

statements that are merely misleading or deceptive. The court explained that the

“competent lawyer” standard does not bar recovery when a lawyer would be

“unable to discover the falsity of the representation without an investigation.” Id.

at 775. A false statement of fact would therefore be actionable “whether made to

the consumer directly, or indirectly through his lawyer.” Id. Evory thus appears to

limit the “competent lawyer” standard to misleading and deceptive behavior;

misrepresentations are evaluated under the familiar “least sophisticated consumer”

standard. See id.



                                         14
               Case: 15-12585       Date Filed: 03/25/2016      Page: 15 of 19


       The Tenth Circuit made a similar distinction in Dikeman v. Nat’l Educators,

Inc., 81 F.3d 949 (10th Cir. 1996). Dikeman was decided under a prior version of

§ 1692e(11) requiring debt collectors to “disclose” that they were attempting to

collect a debt in each communication with the consumer. 5 Id. at 951. The court

reasoned that the term “disclose” did not always require explicit, verbal or written

disclosure. Id. at 953. For example, sometimes the fact that a debt collector is

attempting to collect a debt “would be clear to an attorney from the communication

viewed in context.” 6 Id. at 951. Then a “verbal statement would be a pointless

formality.” Id. at 954. Under Dikeman, the absence of such a statement could

never be “deceptive or misleading” under § 1692e(11). Id. at 953.

       Dikeman embraced the “competent lawyer” standard insofar as it relied on

the professional competence of attorneys to hold that explicit disclosure is not

always necessary under § 1692e(11). Like Evory, however, the Dikeman court

took pains to distinguish between behavior that is less likely to mislead an

attorney—such as tacit or non-verbal disclosure—and cases involving falsity and



       5
       Section 1692e(11) is now limited in part to the “initial communication” with a
consumer. See 15 U.S.C. § 1692e(11).
       6
         The attorney in Dikeman had been hired specifically to defend the consumer in a debt-
collection matter. Dikeman, 81 F.3d at 953. As part of this representation, he contacted the
collection company and requested § 1692g verification. Id. at 950. The company complied with
the request, but failed to include a statement that it was attempting to collect a debt. Id. The
court held that this was not misleading, however, because the company identified itself as
“Continental Collection Agency, Ltd.”—the same company the attorney had initially
contacted—and was clearly responding to the attorney’s verification request. Id. at 953.


                                               15
               Case: 15-12585        Date Filed: 03/25/2016        Page: 16 of 19


misrepresentation. The latter remained actionable whether or not a “competent

lawyer” was likely to be misled. The court explained: “We are not holding here

that an affirmative misrepresentation to a lawyer would be excusable merely

because a lawyer could see through the false statement.” Id. at 954 n.14. Thus,

Dikeman, like Evory, excluded false statements from the new, heightened standard.

       Neither Evory nor Dikeman support adopting the “competent lawyer”

standard in this case. This is not a case in which a lawyer would be “less likely to

be either deceived or misled” than a consumer. See Evory, 505 F.3d at 775. Nor

does this case involve a disclosure which, albeit non-verbal, is “innocent and

sufficient” in context. See Dikeman, 81 F.3d at 953. The communication alleged

in this case omitted a material term required by § 1692g(a). Specifically, the letter

did not inform Bishop that she must dispute her debt “in writing” to trigger her

verification rights under § 1692g(b). By omitting this requirement, the Collectors

instructed Bishop that she could invoke § 1692g(b) by disputing her debt orally—a

misstatement of the law surrounding debt-verification requests. This

misrepresentation was not apparent on the face of the letter;7 it would thus state a

claim even in jurisdictions that apply the “competent lawyer” standard.

       Nor will we craft a broader version of the “competent lawyer” standard than

that described in Evory and Dikeman. The “least sophisticated consumer” standard

       7
          The letter did not cite the FDCPA or otherwise refer Bishop’s attorney to the full text of
the statute; rather, it purported to be a complete statement of what “federal law” requires.


                                                16
             Case: 15-12585     Date Filed: 03/25/2016   Page: 17 of 19


is grounded in the history and purpose of the FDCPA. See Jeter, 760 F.2d at 1174

(adopting the “least sophisticated consumer” standard because Congress intended

the FDCPA to expand and supplement existing consumer-protection laws). The

FDCPA exists to “protect consumers against debt collection abuses.” 15 U.S.C.

§ 1692(e). Consumer-protection laws are “not made for the protection of experts,

but for the public—that vast multitude which includes the ignorant, the unthinking,

and the credulous.” Jeter, 760 F.2d at 1172-73 (quoting Charles of the Ritz

Distrib. Corp. v. FTC, 143 F.2d 676, 679 (2d Cir.1944)). The “least sophisticated

consumer” standard advances this purpose, and we will not abandon it lightly.

      Furthermore, this court has recognized the principle that consumers should

not be required to bear the costs of abusive debt-collection practices. We reasoned

in Miljkovic that excluding attorney communications from § 1692e would

contravene the purpose of the FDCPA because “the consumer, rather than the debt

collector, [would] be forced to bear the costs resulting from the debt collector’s

conduct.” Miljkovic, 791 F.3d at 1304. Evory recognized a similar justification for

excluding false statements from the “competent lawyer” standard. See Evory, 505
F.3d at 775 (reasoning that even under the “competent lawyer” standard an

attorney should not be expected to conduct an investigation he “might be unable,

depending on his client’s resources, to undertake”). An expansion of Evory that

included false statements would require attorneys to expend client resources



                                          17
              Case: 15-12585       Date Filed: 03/25/2016      Page: 18 of 19


second-guessing the truthfulness of debt collection communications. This is

precisely the type of burden shifting we rejected in Miljkovic.

       Finally, we note that consumer protection is not the only goal of the FDCPA.

The statute was also designed to “eliminate abusive debt collection practices by

debt collectors” and “insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” 15 U.S.C.

§ 1692(e). Notwithstanding their effect—or lack thereof—on particular

consumers, false statements are an abusive debt collection practice. The “fact that

a false statement may be obviously false to those who are trained and experienced

does not change its character, nor take away its power to deceive others less

experienced.” Jeter, 760 F.2d at 1173 (quoting Charles of the Ritz, 143 F.2d at

679); see also Miljkovic 791 F.3d at 1303 (observing that the “natural point of aim”

of the FDCPA is “the debt-collecting activities of debt collectors,” and that

regulating those activities has the “inbuilt consequence” of protecting consumers).

We see no basis in the FDCPA to treat false statements made to lawyers differently

from false statements made to consumers themselves. We conclude, therefore, that

this case is not an appropriate vehicle to adopt the “competent lawyer” standard in

any form. 8


       8
         We emphasize that by rejecting the “competent lawyer” standard on the facts of this
case we do not foreclose it entirely. We express no opinion regarding cases in which the facts
alleged are merely misleading. See Evory, 505 F.3d at 775; Dikeman, 81 F.3d at 953. This case


                                              18
               Case: 15-12585       Date Filed: 03/25/2016       Page: 19 of 19


       We hold that the communication alleged in this case states a claim for “false,

deceptive, or misleading” behavior under § 1692e. Neither the “competent

lawyer” nor the “least sophisticated consumer” could be said to have notice of the

“in writing” requirement after receiving a letter like the one alleged. See Dikeman,
81 F.3d at 953. Nor are we inclined to excuse false statements, as a matter of law,

based merely on the suggestion that a lawyer might be better equipped to recognize

their falsity. See Jeter, 760 F.2d at 1173; Evory, 505 F.3d at 775. We emphasize

the fact-specific nature of this holding. The “initial communication” alleged in this

case states a claim under § 1692e because it misstates the law, omits a material

term required by § 1692g(a), and misrepresents consumer rights under the FDCPA.

See 15 U.S.C. § 1692g.

                                     V. CONCLUSION

       For the foregoing reasons, we conclude that the district court erred in

dismissing Bishop’s claims under §§ 1692g and 1692e of the FDCPA.

       REVERSED AND REMANDED.




is limited, moreover, to the notice requirements of § 1692g(a). It does not implicate formal legal
pleadings. See § 1692g(d) (excluding “a formal pleading in a civil action” from the notice
requirements of § 1692g(a)). Nor does it involve “conduct inherent to the adversarial process,”
such as asserting a legal position, presenting a legal argument, or invoking an available remedy.
Compare Miljkovic, 791 F.3d at 1307 (rejecting a § 1692e claim under the “least sophisticated
consumer” standard because “[w]ithout more, we will not limit [the] ability to engage in conduct
inherent to the adversarial process”), with Powers v. Credit Mgmt. Servs., Inc., 776 F.3d 567, 574
(8th Cir. 2015) (“[A] competent lawyer served with the debt collector’s discovery requests does
not need instructions as to the client’s ‘rights in answering.’”).


                                               19